Exhibit 10.28

CONFIDENTIAL TREATMENT

FIRST AMENDMENT TO PATENT ASSIGNMENT AGREEMENT

This first amendment (the “Amendment”) effective 31 December 2010 is made to the
patent assignment dated the 23rd day of February 2009 (the “Assignment
Agreement”) between Omeros Corporation, a Washington corporation having a
principal place of business at 1420 Fifth Avenue, Suite 2600, Seattle WA 98101
USA (“Omeros”) and Roberto Ciccocioppo, Ph.D., having a residence at Vicolo San
Silvestro n. 25, Camerino, 62032 IT (“Dr. Ciccocioppo”).

WHEREAS Dr. Ciccocioppo previously assigned all rights, in consideration for
Omeros undertaking certain future milestone and royalty obligations in
accordance with the terms of the Assignment Agreement to certain technology
invented by Dr. Ciccocioppo related to new uses of peroxisome
proliferator-activated receptor gamma (“PPARg”) agonists for the prevention and
treatment and addictions and compositions including PPARg agonists, alone or in
combination with other agents, including, without limitation, compositions
regulated by the U.S. Food and Drug Administration and corresponding foreign
regulatory agents that contain one or more PPARg agonist(s) as active
pharmaceutical ingredient(s) (the “PPARg Pharmaceuticals”); and

WHEREAS Dr. Ciccocioppo has conceived a related concept directed to the use of
dietary supplement (i.e., nutraceutical) compositions comprising fatty acids
that increase the activity of the PPARg pathway for use in the treatment and
prevention of disorders affected by PPARg activation, including, without
limitation, alcoholism, addiction and compulsive disorders, as well as
nutraceutical compositions containing fatty acids that activate PPARg that are
not regulated by the U.S. Food and Drug Administration and corresponding foreign
regulatory agents (altogether the “PPARg Nutraceutical Technology” and with
respect to compositions the “PPARg Nutraceuticals”);

WHEREAS Omeros and Dr. Ciccocioppo wish to confirm the assignment to Omeros of
all rights related to the PPARg Nutraceutical Technology and the PPARg
Nutraceuticals in accordance with and as part of the Assignment Agreement and
wish to further compensate Dr. Ciccocioppo for these advances;

NOW THEREFORE, in consideration for the mutual covenants and obligations set
forth herein as well as other good and valuable consideration, the parties
hereby agree as follows. All initial capitalized terms used in this Amendment
without definition or redefinition shall have the same definition as set forth
in the Assignment Agreement:

 

1 Amended Definitions

 

1.1 “Assigned Patents” shall, in addition to the patents and patent applications
included in the definition of this term in the Assignment Agreement, include any
and all patent applications that may be filed by Omeros or Dr. Ciccocioppo
related to the PPARg Nutraceutical Technology and the PPARg Nutraceuticals, the
resulting patents issuing thereon, and all divisionals, continuations,
continuation-in-parts, reissues and reexaminations of all such patent
applications and patents.

 

1.2 “Assigned IP” shall, in addition and to the same extent as the Intellectual
Property Rights related to PPARg agonists and compositions containing PPARg
agonist(s) included in the definition of this term in the Assignment Agreement,
include all of Dr. Ciccocioppo’s entire right and title to and interest in all
Intellectual Property Rights disclosing, claiming or related to the PPARg
Nutraceutical Technology or the PPARg Nutraceuticals.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.3 “PPARg agonist” and “PPARg agonists” as used in the Assignment Agreement and
this Amendment shall mean both pharmaceutical agents and nutraceutical
compositions that directly or indirectly increase the activity of the PPARg
pathway.

 

1.4 “Subject Products” shall, in addition to the definition set forth in the
Assignment Agreement, be further defined to include both PPARg Pharmaceuticals
and PPARg Nutraceuticals.

 

2 Assignment of Rights

 

2.1 For purposes of clarity, the assignment of rights under the Assignment
Agreement hereby includes all Assigned Patents related to the PPARg
Nutraceutical Technology and the PPARg Nutraceuticals.

 

3 Royalty and Transfer Fee Share Payments

 

3.1 For purposes of clarity, the Royalty set forth in the Assignment Agreement
shall apply to Subject Products that are PPARg Nutraceuticals to the same extent
as subject products that are PPARg Pharmaceuticals.

 

3.2 For purposes of clarity, the Transfer Fee Share set forth in the Assignment
Agreement shall apply to Subject Products that are PPARg Nutraceuticals to the
same extent as subject products that are, provided, however, that for Subject
Products that are PPARg Nutraceuticals the Transfer Fee Share shall at all times
be set at the [†].

 

4 Amended Milestone Payments

Section 4.1 and the accompanying table of the Assignment Agreement shall be
replaced with the following amended Section 4.1 and accompanying table.

 

4.1 Omeros shall pay Dr. Ciccocioppo the following one-time development
milestone payments (each a “Milestone Payment”) upon completion by Omeros of the
associated development activity (each a “Development Milestone”); provided,
however, that all Milestone Payments owed by Omeros to Dr. Ciccocioppo under
this Section 4.1 shall be shared between and payable to Dr. Ciccocioppo and
Università di Camerino in accordance with Section 5 below, without increase to
the total Milestone Payment owed by Omeros. Omeros shall provide Dr. Ciccocioppo
written notice of the completion of each Development Milestone by Omeros within
[†] of completion of such Development Milestone and shall pay to Dr. Ciccocioppo
the associated Milestone Payment within [†] of completion of such Development
Milestone. For purposes of clarity, upon payment of a Milestone Payment in
connection with the completion of the associated Development Milestone for the
development of a first Subject Product, no further Milestone Payments for
completion of the same associated Development Milestone for subsequent Subject
Products shall be payable.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

-2-



--------------------------------------------------------------------------------

Development Milestone

  

Milestone Payment

[†]    [†] [†]    [†] [†]    [†] [†]    [†] [†]    [†] [†]    [†] [†]    [†] [†]
   [†]

 

5 No Other Changes

 

5.1 All other provisions of the Assignment Agreement shall remain in full force
and effect.

 

5.2 This Amendment may be executed in one or more counterparts, each of which
will be considered an original, and all of which will constitute the same
instrument.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Omeros and Dr. Ciccocioppo have each acknowledged and
accepted this Amendment by signing or causing it to have been signed by a duly
authorized official.

 

OMEROS CORPORATION   ROBERTO CICCOCIOPPO, PH.D. By:  

/s/ Gregory A. Demopulos

  Signed:  

/s/ Roberto Ciccocioppo

Name:   Gregory A. Demopulos, M.D.   Date:   February 23, 2011 Title:  
Chairman & CEO    

The Università di Camerino, employer of Roberto Ciccocioppo, through the
undersigned official thereof, hereby consents to all of the transactions
provided for in the above Amendment.

 

UNIVERSITÀ DI CAMERINO By:  

/s/ Sauro Vittori

Name:  

Sauro Vittori

Title:  

Head of School

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

-4-